Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 15-25 are pending and examined herein. 

Specification
The disclosure is objected to because of the following informalities: “the mean port size” in paragraph [0008] should be changed to “the mean pore size.” Appropriate correction is required.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities: “the mean port size” should be changed to “the mean pore size.” Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a cooling jacket disposed substantially around the body” which renders the claim indefinite. The term “substantially” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of the cooling jacket must be disposed around the body to be considered substantially disposed.  In this case, the Specification does not reasonably inform the skilled artisan how much coverage is meant by “substantially” because none of the Drawings shows the extent of coverage, and the Spec actually says “a body 210 at least partially surrounded by a cooling jacket 212,” which implies only a miniscule amount of coverage is necessary. See MPEP 2173.05(b)(III)(D). 
Claims 16, 18 and 20 recite the limitation “the shielded cell.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation “wherein electrical power and instrument control attachments are configured to releasably plug into the at least one receiver” which renders the claim indefinite. The claim recites “wherein electrical power and instrument control attachments are configured” without positively recite an electrical power and instrument control attachments nor their structural relationship to the cesium trap. Typically, “configured to” language is weighted as requiring structure; however, in this limitation, because the electrical power and instrument control attachments are not positively recited, it is unclear if Applicant intends the receiver to merely be capable of plugging into such attachments.
Claim 25 contains the trademark/trade names Hastelloy, Monel, and Inconel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the sintered metal filter and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanenko et al. “Cleaning Cesium Radionuclides from BN-350 Primary Sodium” (Cited via IDS). 
Regarding claim 15, Romanenko discloses cesium trap (Fig. 9: cesium trap) comprising: a body (1) comprising a top portion (3), the body enclosing a filter (10) and an active material (9) configured to remove cesium from a sodium stream (Pg. 89 “passing through the RVC, the cleaned sodium passed through a stainless steel mesh particulate filter to trap any RVC particles that may have been entrained in the flow stream”); a cooling jacket (15) disposed substantially around the body (15 is disposed around the majority of 1) ; and  at least one first sodium line (5) extending from the top portion (3), wherein the at least one first sodium line is configured to couple in flow communication with a corresponding at least one second sodium line of a sodium processing circuit (see Fig. 6/8; 5 are coupled with the piping of  economizer and heat exchanger of the sodium processing circuit).
Regarding claim 16, Romanenko discloses all the elements of the parent claim and further discloses at least one trap anchor (14) extending from the cooling jacket (14 extends from 15), wherein the trap anchor is releasably couplable (darkened pin at bottom of 11 appears to be a connecting pin that the skilled artisan would understand to be a removable connection) to at least one corresponding cell anchor (11; unlabeled horizontal frame at the bottom of Fig. 9) extending from the shielded cell so as to form at least one lateral support anchor (see Fig. 8; 11 and unlabeled horizontal frame meet at 14 to form a lateral support anchor). 
Regarding claim 17, Romanenko discloses all the elements of the parent claim and further discloses at least one lifting eye (unlabeled  lifting eye between 4/5) disposed on a top portion (3); the at least one lifting eye configured to receive a lifting tool (Pg. 89 “overhead crane”; the lifting eye between lines 4&5 is configured to engage a lifting tool due to the inherent capabilities of its structure as a lifting eye) for placing the cesium trap into and removing the cesium trap from a shielded cell (Pg. 86 “remote hot cell removal from the shielding”; Pg. 89 “The cesium trap and shielding modules were transported by an overhead crane”)
Regarding claim 20, Romanenko discloses all the elements of the parent claim and further discloses a base (Fig. 8: 6) coupled to a bottom portion of the body (Pg. 89 “the cesium trap was installed on a structural base plate”), wherein at least one opening (holes of the base plate brackets) is defined within the base such that the base is positionable within a bottom of the shielded cell (6 at bottom of 3) via at least one corresponding locating pin (base plate locating bracket; Pg. 89 “the locating bracket helped facilitate the pipe positioning for welding new traps into the system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 16 is alternately rejected under 35 U.S.C. 103 as obvious over Romanenko et al. “Cleaning Cesium Radionuclides from BN-350 Primary Sodium.”
Regarding claim 16, Romanenko discloses all the elements of the parent claim and further discloses at least one trap anchor (14) extending from the cooling jacket (14 extends from 15), wherein the trap anchor is couplable (darkened pin) to at least one corresponding cell anchor (11; unlabeled horizontal frame at the bottom of Fig. 9) extending from the shielded cell so as to form at least one lateral support anchor (see Fig. 8; 11 and unlabeled horizontal frame meet at 14 to form a lateral support anchor). 
While the examiner believes there to be a removable pin as described in the above 102 rejection, because this is not explicitly stated in Romanenko, examiner notes that it would have been obvious to one of ordinary skill to releasably couple the trap anchor to the cell anchor for the predictable advantage of removal of the trap from the shielding and installation of a new trap. As Romanenko discloses, each cesium trap were designed to allow hot cell remote removal of the trap from the shielding (Pg. 86). 
Claim 17 is alternately rejected under 35 U.S.C. 103 as obvious over Romanenko et al. “Cleaning Cesium Radionuclides from BN-350 Primary Sodium” and further in view of Wahlquist et al. “Equipment design guidelines for remote hot cell operations.”
Regarding claim 17, Romanenko discloses all the elements of the parent claim and further discloses at least one lifting eye (unlabeled  lifting eye between 4/5) and a lifting tool (Pg. 89 “overhead crane”) for placing the cesium trap into and removing the cesium trap from a shielded cell (Pg. 86 “remote hot cell removal from the shielding”; Pg. 89 “The cesium trap and shielding modules were transported by an overhead crane”). While Romanenko does not explicitly mention the lifting eye is configured to receive the overhead crane, cranes typically engage their loads in such a manner. Therefore, it would have been obvious to one of ordinary skill in the art to configured the lifting eye to receive the overhead crane for the predictable advantage of lifting the trap for installation and disengaging it from the crane once it has been placed in the shielded cell. 
Wahlquist, however, teaches a lifting tool which includes at least one hook (Pg. 6-7 “single or double “J” hook handle”) and the equipment being removed from the hot cell includes at least one corresponding lifting eye (Pg. 6 “all equipment that requires remote handling using the master-slave manipulators must be designed to interface with the two finger gripper assembly”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to utilize the lifting tool and lifting eye of Romaneko with the lifting eye and lifting tool of Wahlquist for the predictable advantage of providing a modular connection between the trap and the crane to facilitate installation and decommissioning. 
Claim 18 is rejected under 35 U.S.C. 103 as obvious over Romanenko et al. “Cleaning Cesium Radionuclides from BN-350 Primary Sodium” and further in view of Bechtold et al. “FFTF Cesium Trap Design, Installation, and operating experience” (cited via IDS).
Regarding claim 18, Romanenko discloses all the elements of the parent claim and further discloses an inlet line (Fig. 6: unlabeled inlet line at bottom of trap) extending from a bottom portion of the cooling jacket (see Fig. 6; the inlet line at the bottom would extend from the bottom of the cooling jacket as shown in Fig. 8/9), wherein the inlet line has a free end that is releasably couplable (Fig. 6 “weld joint cut and cap to remove”) in flow communication to a corresponding fixed line within the shielded cell (Fixed line of sodium-air heat exchanger). 
Bechtold further teaches an inlet cooling line (Fig. 1 “cooling jacket inlet nozzle”) extending from a bottom portion of a cooling jacket (cooling jacket inlet nozzle extends from a bottom portion of the jacket around collector tank). It would have been obvious to one of ordinary skill in the art to modify the system of romanenko with the inlet cooling line extending from the bottom of the cooling jacket for the predictable advantage of ensuring effective cooling throughout the cooling jacket to minimize dissolution of carbon in sodium and to maximize the trap’s capacity for cesium (Pg. 609-1). 
Claim 19 is rejected under 35 U.S.C. 103 as obvious over Romanenko et al. “Cleaning Cesium Radionuclides from BN-350 Primary Sodium” in view of Bruggeman et al. US 2745552.
Regarding claim 19, Romanenko discloses all the elements of the parent claim and further discloses comprising at least one receiver (12) disposed on the top portion (3) comprising the electrical power (Pg. 89 “electrical heaters”) and instrument control (Pg. 89 “thermocouples”). Romanenko discloses that “electrical terminations were located outside the integral shielding” (Pg. 86) but does not discloses wherein electrical power and instrument control attachments are configured to releasably plug into the receiver. 
Bruggeman teaches a cold trap comprising a receiver (Col 2 ln 54-59 “junction box”) disposed on a top portion (13), wherein electrical power and instrument control attachments are configured to releasably plug into the at least one receiver (Col 2 ln 54-59 “a circular plate 13, penetrated by openings for equipment hereafter to he described, forms the top of the cold trap casing and provides support for junction boxes (not shown) required for the electrical equipment utilized in the cold trap). It would have been obvious to one of ordinary skill in the art to modify the receiver of Romanenko with the receiver and electrical connection of Bruggeman for the predictable advantage of containing all the electrical equipment inside the shielding. 
Claims 21-25 are rejected under 35 U.S.C. 103 as obvious over Bechtold et al. “FFTF Cesium Trap Design, Installation, and operating experience” (cited via IDS) in view of Coops et al. GB 2113901.
Regarding claim 21, FFTF discloses a cesium trap (Fig. 1/2) comprising:  	a body (collector tank) comprising a top portion (see Fig. 2), the body enclosing a filter (Sintered metal filter) and an active material (Reticulated Vitreous Carbon) configured to remove cesium from a sodium stream containing cesium (Pg. 609-9 “a trap has been installed in the FFTF to remove radioactive cesium from the primary sodium”) and argon (Pg. 609-10 “This reduced the effective pore size sufficiently to trap dissolved and/or entrained gas around the filter”); and  	at least one first sodium line extending from the top portion (connecting pipes), wherein the at least one first sodium line is configured to couple in flow communication with a corresponding at least one second sodium line of a sodium processing circuit (sodium inlet and outlet nozzles);  	wherein the filter is located to prevent the active material from leaving the cesium trap while allowing the sodium and argon to pass (Pg. 609-4 “RVC particulate will be removed”). 
FFTF does not explicitly disclose the mean pore size of a filter. However, such a dimension is a result-effective variable because it determines the filtration efficiency. A skilled artisan would recognize that the pore size directly corresponds to the filter’s ability to filter out particles. Accordingly, a skilled artisan would have been motivated to optimize the filter performance by selecting an appropriate mean pore size through routine experimentation to balance the filtration efficiency with pressure drop. 
Alternately, Coops teaches that a suitable pore size of a stainless steel filter (Pg. 3 ln 34) should be about 10 to 100 microns (Pg. 3 ln 31-32). It would have been obvious to one of ordinary skill in the art through routine experimentation to optimize the filter of FFTF with a mean pore size of 40 to 60um as it produces no unexpected results. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claims 22 and 23, the above-described combination teaches all the elements of the parent claim. In this combination, Coops teaches that a suitable lower limit of the mean port size of a filter is selected from 40, 50, 60, 70, 80, and 90 um (Pg. 3 ln 31-32) and a suitable upper limit of the mean port size of the filter is selected from 100 (Pg. 3 ln 31-32). It would have been obvious to one of ordinary skill in the art through routine experimentation to optimize the filter of FFTF with the lower and upper mean port size as taught by Coops for same reasons as described above in claim 21. Moreover, the Examiner can find no description in the disclosure of an unexpected or surprising result from using any one of these specific mean pore sizes.
Regarding claims 24 and 25 Bechtold discloses wherein the filter is a sintered metal filter and wherein the sintered metal filter is sintered from stainless steel (Pg. 609-1 “stainless steel sintered metal filter”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646